UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN ANTONIO PENA-TORRES, a/k/a C-Money, a/k/a Anthony,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cr-00310-JCC-1)


Submitted:   August 24, 2015                 Decided:   October 22, 2015


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Richard D. Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

      Juan     Antonio     Pena-Torres       appeals    his     conviction     for

distribution of cocaine.           He moved for a new trial, alleging

that the Government engaged in prosecutorial misconduct and that

evidence relating to counts dismissed mid-trial prejudiced his

right to a fair trial on the remaining count.                  We have reviewed

the   parties’    briefs    and    the   record    on   appeal    and   find   no

reversible error in the denial of Pena-Torres’ motion for a new

trial.       Accordingly, we affirm the denial of relief for the

reasons stated by the district court, see United States v. Pena-

Torres,   No.    1:14-cr-00310-JCC       (E.D.    Va.   Dec.    18,   2014),   and

affirm the conviction. ∗

      We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in    the    materials   before

this court and argument would not aid the decisional process.


                                                                        AFFIRMED




      ∗Pena-Torres does not challenge the sentence imposed by the
district court



                                         2